Pigott, J. (dissenting in part).
While I concur with the majority’s Confrontation Clause analysis, I part company with it on the reasonableness of the police officer’s initial stop of defendant. The suppression court ruled that the police officer lacked probable cause to stop the defendant but for the fact that defendant had a Finger Lakes Community College sticker in the rear window (police officer: “I can’t recall what side it was on, the left or the right”).
Prior to 2001, all four Departments of the Appellate Division uniformly held that evidence obtained as a result of pretext stops was inadmissible (see People v Young, 241 AD2d 690 [3d Dept 1997]; People v Roundtree, 234 AD2d 612 [2d Dept 1996]; People v Laws, 213 AD2d 226 [1st Dept 1995]; People v Camarre, 171 AD2d 1002 [4th Dept 1991]). Then, in People v Robinson (97 NY2d 341 [2001]), this Court adopted the rationale of Whren v United States (517 US 806 [1996]), which held that an investigatory stop is valid, regardless of the officer’s motivation, so long as there is an objectively reasonable basis for it (see id. at 812-815).
In my view, the stop in this case was not objectively reasonable, and was premised on what could only be deemed a “de minimis” violation of Vehicle and Traffic Law § 375 (1) (b) (i). That section provides that “[t]he use or placing of posters or stickers on windshields or rear windows of motor vehicles other than those authorized by the commissioner, is hereby prohibited.” The concern, of course, as the commissioner notes in the regulations, is that the placement of such items not approved by *458the commissioner will “interfere with visibility” (15 NYCRR 174.1).
Here, the suppression court concluded that an anonymous tip and the fact that defendant’s car was weaving, but within its lane of traffic, were insufficient to justify the stop. However, the suppression court found that the presence of a transparent college sticker located on the bottom, left-hand corner of the rear windshield of defendant’s car at 1:26 a.m. provided sufficient justification to stop defendant’s vehicle. While having a sticker on the car’s back window may have transgressed section 375 (1) (b) (i), this is the type of school pride that is commonly exercised by New York drivers every day and, I suspect, the statute is rarely, if ever, enforced. Stopping a vehicle at 1:26 in the morning because of a college sticker on the back window is, in my view, not objectively reasonable and therefore the evidence discovered as a result of the stop should have been suppressed.